NUMBER 13-07-00300-CV

                                     COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                        IN THE MATTER OF L.T.P., II, A JUVENILE


      On appeal from the 156th District Court of Bee County, Texas,
                       Sitting as a Juvenile Court.


                                  MEMORANDUM OPINION

                       Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion by Justice Rodriguez

        Appellant, L.T.P., II, a juvenile,1 was found by a jury to have engaged in delinquent

conduct by committing aggravated assault with a deadly weapon.2 See TEX . PENAL CODE

ANN . § 22.02(a)(2) (Vernon 2003). Finding that appellant was in need of rehabilitation and


        1
            Appellant was fifteen years old at the tim e of the underlying delinquent conduct.

        2
          Appellant had been certified by the grand jury in accordance with section 53.045 of the Texas Fam ily
Code. See T EX . F AM . C OD E A N N . § 53.045 (Vernon Supp. 2007) (providing for grand jury certification as a
violent or habitual felony offender). In a juvenile proceeding, a petition certified by the grand jury serves as
an indictm ent. See id.; In the Matter of D.S., 833 S.W .2d 250, 252 (Tex. App.–Corpus Christi 1992, pet. ref'd);
In the Matter of R.L.H., 771 S.W .2d 697, 699 (Tex. App.–Austin 1989, writ denied) (op. on rehr'g). The grand
jury also indicted appellant for engaging in organized crim inal activity. See T EX . P EN AL C OD E A N N . §
71.02(a)(1) (Vernon Supp. 2007). The State, however, abandoned this charge before the indictm ent was read
to the jury.
that the protection of the public required a disposition be made concerning appellant, the

jury assessed punishment at a term of eleven years in the Texas Youth Commission with

a possible transfer to the Institutional Division of the Texas Department of Criminal Justice.

Counsel has filed a brief stating that, in his opinion, the appeal is wholly frivolous. We

affirm.

                            I. Compliance with Anders v. California

          Appellant's court-appointed counsel filed an Anders brief in which he concluded that

there is no error upon which an appeal might be based. Anders v. California, 386 U.S.
738, 744 (1967); see In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding)

(finding procedures enumerated in Anders apply to juvenile matters). Appellant's brief

meets the requirements of Anders. Anders, 386 U.S. at 744-45; see High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel

presented a professional evaluation of the record including, among other things, the

offense, jury charge, and penalty range. See Anders, 386 U.S. at 744; Currie v. State, 516
S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

          Counsel certifies that a copy of the brief and his motion to withdraw was delivered

to appellant, accompanied by a letter informing appellant of his right to examine the entire

appellate record for the purpose of filing a pro se response to counsel's brief. See Anders,
386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App.

1991) (en banc); High, 573 S.W.2d at 813. In a letter dated May 30, 2008, this Court

advised appellant that his pro se brief, if any, was to be filed by June 30, 2008. No pro se

brief has been filed.




                                               2
                                 II. Independent Review

       The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is frivolous and

without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirements

of Texas Rule of Appellate Procedure 47.1.").

                                      III. Conclusion

       The judgment of the trial court is affirmed. Additionally, counsel's motion to

withdraw as appellate counsel was carried with the case on November 29, 2007. See

Anders, 386 U.S. at 744. Having affirmed the judgment, we now grant counsel's motion

to withdraw. We order counsel to notify appellant of the disposition of this appeal and of

the availability of discretionary review. See In re K.D., S.D., and J.R., 127 S.W.2d 66, 68

n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.) (citing Ex parte Wilson, 956 S.W.2d 25,

27 (Tex. Crim. App. 1997) (en banc) (per curiam)).


                                                    NELDA V. RODRIGUEZ
                                                    Justice

Memorandum Opinion delivered and
filed this 29th day of July, 2008.


                                             3